UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 10, 2008 BONANZA OIL & GAS, INC. (Exact name of registrant as specified in its charter) Nevada 000-52411 76-0720654 (State of Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 3000 Richmond Ave, Suite 400 Houston, Texas 77098 (Address of principal executive offices) (zip code) 713-333-5808 (Registrant's telephone number, including area code) Copies to: Stephen M. Fleming, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 National Filing Agents, Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Effective January 10, 2008, National Filing Agents, Inc. (the “Company”) changed its name to “Bonanza Oil & Gas, Inc.”In addition, effective January 10, 2008, the Company’s quotation symbol on the Over-the-Counter Bulletin Board was changes from NFLA to BGOI.A copy of the Articles of Merger, pursuant to which the Company’s name was changed is attached hereto as Exhibit 3.1. Item 8.01Other Events Effective January 10, 2008, the Company implemented a forward split of the issued and outstanding common shares of the Company, whereby every share of common stock held was exchanged for 2.1 shares of common stock. As a result, the issued and outstanding shares of common stock were increased from approximately 12,178,403prior to the forward split to approximately 25,574,646 following the forward split. Item 9.01 Financial Statements and Exhibits. (a) Financial statements of businesses acquired. Not applicable (b) Pro forma financial information. Not applicable (c) Shell company transactions. Not applicable (d) Exhibits Exhibit No. Description of Exhibit 3.1 Articles of Merger 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BONANZA OIL & GAS, INC. January 11, 2008 By: /s/ William Wiseman William Wiseman Chief Executive Officer 3
